Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are pending.  Claims 14-24 are presented for this examination.  Claims 1-13 are withdrawn.  Claim 16 is amended.  
Status of Previous Rejections
All art rejections are maintained from previous office action of 07/23/2021.
112 2nd paragraph rejections of claims 16 and 18-24 are withdrawn in view of amendment of claim 16.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/24/2020, 04/29/2020 and 08/23/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretations
	Instant claim 14 recitation “as cast” is product by process limitation in a product claim.

According to MPEP 2113, determination of patentability of product is based on the product itself. That is, the patentability of product does not depend on its method of production unless the process of making the claimed product imparts any final structural and/or functional limitation and characteristic on the claimed product. 
In the instant case, whether claimed thin metal strip is “as cast” or hot rolled steel strip does not impart any final structural and/or functional limitation and characteristic on the claimed product absent evidence of the contrary.   Hence, the office takes the positions that as long as prior art teaches a thin metal strip with claimed thickness and final microstructure including claimed prior austenite grain size and steel compositions, it reads on the claim.
The same applied to instant claims 16-24 which are all product by process limitations in a product claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hidalgo (NPL document “effect of Prior Austenite grain size refinement by thermal cycling on the microstructural features of As-quenched lath martensite” in view of Takaki (NPL document “Effect of Copper on Tensile Properties and Grain Refinement of Steel and its relation to Precipitation Behavior”) and evidenced by Grange (NPL document “The rapid heat treatment of Steel”).
As for claim 14, Hidalgo discloses current trends in steel are focusing on refined martensitic microstructures to obtain high strength and toughness.  An interesting manner to reduce the size of martensitic substructure is by reducing the size of the prior austenite grain (PAG) by thermal cycling.   Hidalgo discloses a 4 mm thick steel sheet was used in his experimental procedure. (Page 5289, Col 1 II Experimental procedure).  Hence, Hidalgo discloses instant claimed thin metal strip with thickness less than 5 mm.
Hidalgo discloses (Page 5298) some of the earliest reference of the use of thermal cycling to reduce the prior austenite grain size can be found in the work of Grange which successfully applied the use of thermal cycling to a variety of steel and obtained a refinement up to around 11 µm (i.e. <= 11 µm) in 0.2C-2Mn steel. (Page 5298 Col 1 IV discussion:  A: Effect of Thermal Cycling on grain substructures Paragraph 1)
A cope of Grange reference is hereby used as evidence reference which discloses composition of 0.2C-2Mn steel cited in Hidalgo.
Grange evidences in Table 1 (Page 67) 0.2C-Mn-B steel has compositions all close to or  presently claimed compositions ranges as illustrated in Table 1 below and Figure 13(c) discloses after 4 cycles grains are mostly ultrafine.
It is noted neither Hidalgo nor Grange disclose claimed Cu 0.1-1%.
Takaki discloses higher value of TS x Elongation was achieved in Fe-C-Mn-Cu steel than Fe-C-Mn steel (Abstract) (Figure 7) which leads to better strength ductility balance.  The experiment is conducted with addition of 0-4% Cu. (Table 2).  Takaki’s addition of Cu 0-4% overlaps instant claimed 0.1-1%.
Hidalgo desires high strength and toughness on refined martensitic microstructure.
Hence, it would have been obvious to one skill in the art at the time the invention is made to add Cu amount of Takaki, in the thin steel strip of Hidalgo for better strength ductility balance.
Table 1
Element
Applicant
(weight %)
Grange et al.
(weight %)
Table I
0.2C-Mn-B Grade
Within 
(weight %)
C
0.2-0.35
0.21
0.21
Cr
<=1
0
0
               Ni
<=1
0
0
Mn
0.7-2
2.08
2.08 close to 2
                  Si
0.1-0.5
0.27
0.27
Cu
0.1-1


                  Nb
<=0.08
0
0
V
<=0.08
0
0
Mo
<=0.5
0
0
Al
<=0.01
0
0


As for claim 15, Hidalgo’s up to around 11 µm overlaps instant claimed <=10 µm.
Grange further evidences in Figure 13(c) discloses after 4 cycles grains are mostly ultrafine in 0.2C-2Mn steel and ultrafine is between ASTM Grain Size 10-16 (Figure 2) which is equivalent to 2.81-11.2 µm.
As for claims 16-24, they are all product by process limitations according to claim interpretation above.  Hence, they are not given patentable distinction over prior art because prior art discloses all structure and compositions as claimed in claim 14.
Response to Argument
In response to applicant’s argument on 10/25/2021 that cited Grange Table 1 Steel 0.2C-2Mn composition has a Mn content of 2.08% which does not overlap claimed 0.7-2.0 Mn, argument is not persuasive because 2.08% is considered close to 2.0 Mn absent criticality of Mn range according to MPEP 2144.05 I. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.  Second, Grange does not teach away from having Mn at 2.0%.
In response to applicant’s argument that Grange’s 0.2C-2Mn steel is an “Al-killed” steel, not claimed “Si-killed” steel, argument is unpersuasive because Grange expressly discloses “killing with silicon is followed by additional deoxidation with aluminum (Al-killed)” (Page 65 Col 2 paragraph 2 lines 6-7).  Hence, Grange’s Al-killed 0.2C-2Mn steel is also Si-killed because Si=0.27% in the steel. 
In response to applicant’s argument that Hidalgo’s 0.4 mm steel sheet is received in hot rolled condition which produces finer austenite grain size as illustrated by Tamihiro as compared to claimed “as cast” steel sheet received in cast condition which produces coarse austenite grain size, argument is not persuasive because of the following reasons:
First, austenite grain size produced from casting or hot rolling is merely initial grain size which does not affect final microstructure and final mechanical properties of claimed thin metal strip.  In other word, it is the prior austenite size (i.e. eventual refined grain size) which affects the final microstructure and final mechanical properties as illustrated by Hidalgo.  
Second, Hidalgo’s 0.4 mm steel sheet from hot rolled condition is most likely produced from well-known steel making process of continuous casting followed by hot rolling as evidenced by Tamihiro (US 6,264,760 English equivalent of CN1085258C) (Col 23 last paragraph), hence it suggests instant claimed “as cast”.  
Third, nothing in Hidalgo suggests 0.4 mm steel sheet from hot rolled condition produces finer austenite grain size.  In other words, Tamihiro is not cited as prior art in the art rejection and hot rolling condition in Tamihiro is not the same hot rolling in Hidalgo.  Tamihiro’s hot rolling produces finer austenite grain size requires high rolling temperature to recrystallize to finer grain size. (Col 22 paragraph 2 of Tamihiro (US’760))  Hence, applicant’s assertion that hot rolling produced finer grain size as illustrated by Tamihiro is not persuasive.
Lastly, applicant’s assertion that “hot rolled slabs produce finer austenite grain sizes by way of hot rolling reductions as illustrated by Tamihiro. [0062] and [0127]” is invalid because there are no paragraphs [0062][0127] in Tamihiro (CN1085258C).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733